COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



FLAVIA OCHOA,


                            Appellant,

v.


BRUCE FOODS CORPORATION AND
TEODORE DELGADO,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00170-CV

Appeal from the

346th Judicial District Court

of El Paso County, Texas 

(TC#2006-5621) 


MEMORANDUM  OPINION

	Pending before the Court is a joint motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a).  The parties represent to the Court that they have settled all of the claims
and causes of action pending in the lawsuit below and have agreed to dismiss the appeal.  The
parties have complied with the requirements of Rule 42.1(a)(2).
	We have considered the cause on the motion and conclude that the motion should be
granted.  We therefore dismiss the appeal.  As the motion does not indicate the parties have
agreed otherwise, costs will be taxed against Appellant.  See Tex.R.App.P. 42.1(d).

August 14, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.